—In a proceeding pursuant to Social Services Law § 104 and SCPA 1809 (1), the petitioner appeals from an order of the Surrogate’s Court, Nassau County (Radigan, S.), dated March 9, 2000, which ruled that a computer printout of the respondent’s records would be admissible at trial.
Ordered that the appeal is dismissed, without costs or disbursements.
*542The Surrogate’s evidentiary ruling is neither appealable as of right nor by permission (see, Savarese v City of New York Hous. Auth., 172 AD2d 506, 509; Pellegrino v New York City Tr. Auth., 141 AD2d 709, 710). Santucci, J. P., Altman, Luciano and H. Miller, JJ., concur.